  4:16-cr-03118-JMG-CRZ Doc # 46 Filed: 06/05/20 Page 1 of 2 - Page ID # 197



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:16-CR-3118

vs.                                                      ORDER

JOVANI JACOBO,

                  Defendant.


      This matter is before the Court on the defendant's Emergency Motion for
Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (filing 44). The
defendant's motion will be denied because he hasn't exhausted his
administrative remedies.
      Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.
      But the initial barrier to the defendant's motion is exhaustion of
administrative remedies: the Court may consider a defendant's motion for
compassionate release "after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of
  4:16-cr-03118-JMG-CRZ Doc # 46 Filed: 06/05/20 Page 2 of 2 - Page ID # 198



such a request by the warden of the defendant’s facility, whichever is earlier."
§ 3582(c)(1)(A). In other words, the Court may consider the defendant's motion
after either (1) the defendant has fully exhausted all administrative rights to
appeal or (2) the lapse of 30 days from the receipt of such a request by the
warden. § 3582(c)(1)(A). But neither condition is satisfied here: there is nothing
in the defendant's motion to indicate that his request for compassionate release
has been presented to the warden of his institution. See filing 44. Accordingly,
the Court will deny the defendant's motion, without prejudice, pending a
showing that his administrative remedies have been sufficiently exhausted as
required by § 3582(c)(1)(A).


      IT IS ORDERED that the defendant's motion to reduce sentence
      (filing 44) is denied without prejudice to reassertion subject to
      exhaustion of his administrative remedies.


      Dated this 5th day of June, 2020.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
